Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Office Action is in response to the application filed on 11/16/2021.
Claims 1-20 are pending.

Response to Arguments


2.	This office action has been issued in response to amendment filed 11/16/2021. Claims 1-20 are pending. Applicants’ arguments have been carefully and respectfully considered in light of the instant amendment as they relate to the claim rejections under 35 USC 101 and 103 as will be discussed below. Accordingly, this action has been made final.
	(1) (Claims 1, 12 and 20) Applicants argue that Dingman et al, US 9430114, does not disclose, “semantically analyzing one or more criterion indications associated with the criterions within the first data set to determine if the first data format corresponds to one of a plurality of known data formats”.
	(1) The Examiner respectfully disagrees. The entire phrase is interpreted as determining whether the source schema (“first data format” as claimed) is a known data schema (“of a plurality of known data formats” as claimed). “Semantically analyzing” data is equivalent to try understanding the meaning or concept of the data. “Criterion indications” are actual values within the source data. “Criterions” are conditions (excluding meaningless words such as stop words) or keywords that determine the actual meaning of the data.
Dingman discloses that the schema of the source data (and the target data) have to be known in order to transform the source schema into the target schema.
	Furthermore, claims 1, 12 and 20 indicate, “if the first data format corresponds to one of the plurality of known data formats, determining one or more data manipulation operations required to convert the corresponding known data format into the desired data format for the data analysis tool..”, which means that if and only if the source schema (“first data format” as claimed) is a known data format, then the transformation will take place (“desired data format” as claimed). It’s very difficult to generate schema mappings (of the source schema and the target schema) for transformation if one does not know the exact schema of the source or the target data.

Examiner’s Notes

3. 	The overall concept of independent claims 1, 12 and 20 can be interpreted as converting known formats (first format / schema) into a target format (second format / schema) for further analysis.

“semantically analyzing one or more criterions indications associated with criterions within the first data set” is interpreted as understanding the meaning of schema of the source data.

“data entries” can be interpreted as data records, files or data stored in relational database or other storage formats.

“value for each of a plurality of criterions” can be interpreted as actual values of various records, each of which contains various attributes or fields.

“signature characteristics associated with one of a plurality of known data formats” can be interpreted as attributes or properties of the known data formats that can be convertible or transformable.

“data manipulation” can be interpreted as further operations of after the conversion,

“distinct markers” can be interpreted as primary keys or important parameters of a source data.

“signifier” (Claim 5) is interpreted as metadata, word or keyword that describe of the format or schema.

Claim Rejections - 35 USC § 102

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6. 	Claims 1-7, 12-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dingman et al (US 9430114). 
Claim 1:
Dingman suggests a method implemented by a computing apparatus for shaping data into a desired data format for a data analysis tool, the method comprising: receiving a first data set comprising a plurality of data entries organized in a first data format, each of the data entries comprising a value for each of a plurality of criterions [Dinman: Fig 1 (“define the source”) and col 4, lines 1-17]; semantically analyzing one or more criterion indications associated with the criterions within the first set to determine if the first data format corresponds to one or more signature characteristics associated with one of a plurality of known data formats [Dingman: Col 4, lines 1-17 (specifying the mappings of a source schema and a target schema) and col 2, lines 9-15 (schema defines the structure and semantics of a source data)]; if the first data format corresponds to the signature characteristics associated with one of the plurality of known data formats, determining one or more data manipulation operations required to convert the corresponding known data format into the desired data format for the data analysis tool; and conducting the plurality of data manipulation operations on the first data set [Dingman: Col 2, lines 9-15 (semantics), col 4, lines 1-17, col 5, lines 45-67 and col 12, lines 36-53 (transforming source schema to target schema based on schema mappings)].
Claim 2:
Dingman suggests accessing a database that stores one or more data manipulation operations associated with each of the known data formats required to convert the corresponding known data format to the desired data format for the data analysis tool [Dingman: Col 2, lines 9- 15 (semantics), col 4, lines 1-17, col 5, lines 45-67 and col 12, lines 36-53 (transforming source schema to target schema based on schema mappings)].
Claim 3:
Dingman suggests further comprising determining if the criterions in the first data set are in the desired data format for the data analysis tool; and wherein the semantically analyzing one or more criterion indications associated with the criterions within the first data set determining if the first data format corresponds to the signature characteristics associated with one of the known data formats is in response to the criterions in the first data set not being in the desired data format for the data analysis tool [Dingman: Col 4, lines 1-17 (specifying the mappings of a source schema and a target schema) and col 2, lines 9-15 (schema defines the structure and semantics of a source data)].
Claim 4:
Dingman suggests wherein semantically analyzing one or more criterion indications associated with the criterions within the first data set determining if the first data format corresponds to the signature characteristics associated with one of the known data formats comprises semantically analysing one or more criterion indications associated with the criterions
[Dingman: Col 4, lines 1-17 (specifying the mappings of a source schema and a target schema) and col 2, lines 9-15 (schema defines the structure and semantics of a source data)].
Claim 5:
Dingman suggests wherein determining if the first data format corresponds to the signature characteristics associated with one of the known data formats comprises semantically analysing formatting further comprising semantically analyzing format of signifiers in [[of]] the values for one or more of the criterions to determine if the first data format corresponds to one of the plurality of known data format and comparing the formatting of the values for the criterions in the first data file to formatting associated with the known data formats [Dingman: Col 4, lines 1-17 (specifying the mappings of a source schema and a target schema) and col 2, lines 9-15 (schema defines the structure and semantics of a source data)].
Claim 6:
Dingman suggests wherein determining if the first data format corresponds to the signature characteristics associated with one of the known data formats comprises further comprising identifying distinct markers in the first data set to determine if the first data format corresponds one of the plurality of known data formats and comparing the distinct markers in the first data file to markers associated with the known data formats [Dingman: Col 4, lines 1-17 (specifying the mappings of a source schema and a target schema) and col 2, lines 9-15 (schema defines the structure and semantics of a source data)].
Claim 7:

Dingman suggests wherein the data manipulation operations comprise one or more operations for splitting, joining, adding, deleting, reformatting, grouping, ungrouping or editing signifiers within at least one cell, column or row within the first data set [Dingman: Col 16, lines 12-25, splitting].
Claim 12:
Claim 12 is essentially the same as claim 1 except that it sets forth the claimed invention as an apparatus rather a method and rejected under the same reasons as applied above. 
Claim 13:
Dingman suggests a database, coupled to the processing entity, that is operable to store one or more data manipulation operations associated with each of the known data formats, wherein the data manipulation operations [Dingman: Col 16, lines 12-25, splitting] are required to convert the corresponding known data format to the desired data format for the data analysis tool; and wherein the processing entity is operable to access the database to determine the data manipulation operations associated with the known data format corresponding to the first data format [Dingman: Col 2, lines 9-15 (semantics), col 4, lines 1-17, col 5, lines 45-67 and col 12, lines 36-53 (transforming source schema to target schema based on schema mappings)].
Claim 14:
Dingman suggests wherein the database is operable to store criterion indications associated with each of the known data formats and the processing entity is operable to access the database to determine if the first data format corresponds to the criterion indications associated with one of the known data formats [Dingman: Col 2, lines 9-15 (semantics), col 4, lines 1-17, col 5, lines 45-67 and col 12, lines 36-53 (transforming source schema to target schema based on schema mappings)].

Claim 15:
Dingman suggests wherein, to semantically analyze one or more criterion indications associated with the criterions within the first data set [Dingman: Col 4, lines 1-17 (specifying the mappings of a source schema and a target schema) and col 2, lines 9-15 (schema defines the structure and semantics of a source data)] to determine if the first data format corresponds to the signature characteristics associated with one of the known data formats, the processing entity is operable to semantically analyse one or more criterion indications associated with the criterions in the first data file and to compare the criterion indications in the first data set to criterion indications associated with the known data formats [Dingman: Col 2, lines 9-15 (semantics), col 4, lines 1-17, col 5, lines 45-67 and col 12, lines 36-53 (transforming source schema to target schema based on schema mappings)].
Claim 16:
Dingman suggests wherein, to determine if the first data format corresponds to the signature characteristics associated with one of the known data formats, the processing entity is further operable to semantically a format of signifiers in analyse formatting of the values for one or more of the criterions to determine if the first data format corresponds to one of the plurality of known data formats and to compare the formatting of the values for the criterions in the first data file to formatting associated with the known data formats [Dingman: Col 4, lines 1-17 (specifying the mappings of a source schema and a target schema) and col 2, lines 9-15 (schema defines the structure and semantics of a source data)].
Claim 18:

Dingman suggests further comprising a network adaptor coupled to the processing entity; wherein the processing entity is operable to transmit the modified first data set to a network computing apparatus via the network adaptor, the network computing apparatus operable to apply the data analysis tool on the modified first data set [Dingman: Fig 1-3]. 
Claim 20:
Claim 20 is essentially the same as claim 1 except that it sets forth the claimed invention as a program product rather a method and rejected under the same reasons as applied above.

Allowable Subject Matter

7. 	Claims 8-11, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404]. The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080]. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications

Application/Control Number: 16/119,733 Page 10 Art Unit: 2161 may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].

Hung Le
01/25/2022

/HUNG D LE/Primary Examiner, Art Unit 2161